


Exhibit 10.1




REPRO MED SYSTEMS, INC.

d/b/a KORU MEDICAL SYSTEMS




MANAGEMENT INCENTIVE COMPENSATION PLAN




1.         Purpose.  The Management Incentive Compensation Plan (the “MICP”) has
been established by Repro Med Systems, Inc. (the “Company”) for the purposes of
(a) reinforcing the link between compensation and performance, (b) motivating
participants to achieve individual and/or corporate performance objectives, and
(c) enabling the Company to attract and retain high quality executives.
 Pursuant to the MICP, all Covered Individuals (defined below) will be eligible
to receive an incentive bonus as described herein (a “Incentive Bonus”).




2.         Covered Individuals.  All the “executive officers” of the Company (as
defined in Rule 3b-7 under the Securities Exchange Act of 1934) and such other
employees of the Company as the Board of Directors (the “Board”) shall determine
in its sole discretion (each, a “Covered Individual”) are eligible to
participate in the MICP for each year the MICP remains in effect.




3.         Plan Administration.  The Compensation Committee of the Board shall
have the sole discretion and authority to administer and interpret the MICP,
subject to the authority reserved to the Board set forth herein.  Subject to the
express provisions and limitations of the MICP, the Committee shall be
authorized and empowered to do all things necessary or desirable, in its sole
discretion, in connection with the administration of the MICP, including,
without limitation, the following:




(i)        To prescribe, amend, and rescind rules and regulations established by
the Committee relating to the MICP and to define terms not otherwise defined
herein, and to take or approve such further actions as it determines necessary
or appropriate to the administration of the MICP, such as correcting a defect or
supplying any omission, or reconciling any inconsistency so that the MICP or any
award complies with applicable law, regulations, and listing requirements and so
as to avoid unanticipated consequences or address unanticipated events deemed by
the Committee to be inconsistent with the purposes of the MICP;




(ii)       To consult with the Company’s Chief Executive Officer regarding, and
recommend for the Board’s approval, the performance criteria, goals, and
objectives under the MICP for any year and the level at which those goals and
objectives are attained for such year;




(iii)      To recommend to the Board Covered Individuals under the MICP; and




(iv)      To interpret and construe the MICP, any rules and regulations
established by the Committee under the MICP.




All decisions, determinations, and interpretations by the Committee and the
Board regarding the MICP shall be final and binding on all Covered Individuals.
 The Committee and the Board shall consider such factors, as it deems relevant
to making such decisions, determinations, and interpretations, including,
without limitation, the recommendations or advice




- 1 -

--------------------------------------------------------------------------------




of any director, officer, or employee of the Company and such attorneys,
consultants and accountants as it may select.




4.         Amount of Incentive Bonus.




(a)       Incentive Bonus Opportunity.  Taking into account the terms of any
Covered Individual employment agreements, the Board will establish, on an annual
basis, each Covered Individual’s maximum Incentive Bonus award potential and
over-achievement Incentive Bonus award potential, as a percentage of such
Covered Individual’s annual base salary (together, the “Maximum Potential”),
which Maximum Potential will be applied to the Covered Individual’s actual final
year-end regular earnings to take into account any increases to base salary
and/or employment commencing after the beginning of the applicable year.




(b)       Performance Goals and Objectives.  A Covered Individual’s annual
Incentive Bonus will be based on the attainment of performance goals and
objectives as determined by the Board for such Covered Individual in its sole
discretion with respect to each year.  Different Covered Individuals may have
different performance goals and objectives.  The performance goals and
objectives for any Covered Individual may include any one or more of the
following performance criteria, measured on an absolute basis or relative to a
pre-established target, in each case as specified and weighted by the Board: (i)
cash flow, (ii) earnings per share, (iii) earnings before one or more of
interest, taxes, depreciation, and amortization, (iv) return on equity, (v)
revenue, (vi) income or net income, (vii) operating income or net operating
income, (viii) gross margin, operating margin, or profit margin, (ix) strategic
plan progress; (x) market segment share, (xi) new product innovation, (xii)
customer satisfaction or (xiii) such other criteria as the Board may determine
are appropriate to measure the performance of a Covered Individual in carrying
out his or her assigned duties and responsibilities.  




(c)       Incentive Bonus Pool.  The Incentive Bonus paid to each Covered
Individual will be made from a pool established by the Board for all Covered
Individuals under the MICP based on the amount by which any one or more measures
of the Company’s financial performance for the performance year meets or exceeds
budgeted targets for the year.  Such measures of financial performance may
include gross margin, adjusted earnings before one or more of interest, taxes,
depreciation, and amortization, or such other criteria as the Board may
determine are appropriate.




5.         Payment of Incentive Bonus.




(a)       Incentive Bonuses shall be paid in cash, and except as provided in
Section 6, no Incentive Bonus shall be paid to a Covered Individual unless he or
she is an employee of the Company as of the date the Incentive Bonus is paid.




(b)       If the Company’s financial statements are the subject of a restatement
due, in whole or in part, to a Covered Individual’s misconduct, to the extent
permitted by governing law, in all appropriate cases, the Company will seek
reimbursement of excess incentive cash compensation paid under the MICP to
Covered Individuals for the relevant year. For purposes of the MICP, excess
incentive cash compensation means the positive difference, if any, between (i)




- 2 -

--------------------------------------------------------------------------------




the Annual Incentive Payment paid to the Covered Individual and (ii) the Annual
Incentive Payment that would have been made to the Covered Individual, not
including the effect of any adjustments under Section 4(c), had the achievement
of the performance goals been calculated based on the Company’s financial
statements as restated. The Company will not be required to award Covered
Individuals an additional Annual Incentive Payment should the restated financial
statements result in a higher Annual Incentive Payment.




(c)       Notwithstanding anything to the contrary herein, a Covered
Individual’s Incentive Bonus may be reduced by the Board on the basis of such
further considerations as the Board in its sole discretion shall determine.




6.         Amendment, Suspension and Termination.  The Board may, at any time,
amend, suspend, or terminate the MICP in whole or in part.




7.         Tax Withholding.  The Company shall have the right to make all
payments or distributions pursuant to the MICP to any person, net of any
applicable federal, state, and local payroll or withholding taxes, or the
applicable taxes of any foreign jurisdiction (collectively, “Taxes”), required
to be paid or withheld. The Company shall have the right to withhold from wages
or other amounts otherwise payable to such Covered Individual such Taxes as may
be required by law, or if permitted by law, to otherwise require the Covered
Individual to pay such Taxes. If such person shall fail to make such Tax
payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct any such Taxes from any payment of any kind otherwise
due to such Covered Individual or to take such other action as may be necessary
to satisfy such Tax obligations.




8.         Severability.  If any provision of the MICP shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the MICP or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
provided for under the MICP shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity, or unenforceability shall not prevent any other payment or benefit
from being made or provided under the MICP, and if the making of any payment in
full or the provision of any other benefit provided for under the MICP in full
would be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid, or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid, or unenforceable shall be made or provided under the MICP.




9.         Non-Assignability.  Unless the Committee expressly provides otherwise
in writing, no Covered Individual nor any other person may sell, assign, convey,
gift, pledge, or otherwise hypothecate or alienate any Incentive Bonus.




- 3 -

--------------------------------------------------------------------------------




10.       Non-Exclusivity of the MICP.  The adoption of the MICP by the Board
does not create any limitation on the power of the Board to adopt other cash or
equity-based compensation programs. The adoption of the MICP by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as either may deem desirable, including,
without limitation, cash or equity-based compensation arrangements, either tied
to performance or otherwise, and any such other arrangements as may be either
generally applicable or applicable only in specific cases.




11.       Employment at Will.  Neither the MICP, the selection of a person as a
Covered Individual, the payment of any Incentive Bonus to any Covered
Individual, nor any action by the Company, the Board or the Committee shall be
held or construed to confer upon any person any right to be continued in the
employ of the Company.  The Company expressly reserves the right to terminate
the employment of any Covered Individual whenever in the sole discretion of the
Company its interest may so require.




12.       No Vested Interest.  At no time before the actual payment of an
Incentive Bonus to any Covered Individual or other person shall any Covered
Individual or other person accrue any vested interest or right whatsoever under
the MICP, and the Company has no obligation to treat Covered Individuals
identically under the MICP.




13.       Governing Law.  The MICP and any agreements and documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
New York and applicable federal law.




14.       Section 409A.  To the extent applicable, it is intended that the MICP
and any Inventive Incentive Bonuses awarded hereunder comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”) and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Section 409A”). Any provision that would cause
the MICP or any Incentive Bonus granted hereunder to fail to satisfy Section
409A shall have no force or effect until amended to comply with Section 409A,
which amendment may be retroactive to the extent permitted by Section 409A.




15.       Unfunded Plan.  The MICP shall not create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Covered Individual or any other person. To the extent that any
person acquires a right to receive payments from the Company pursuant to the
MICP, such right shall be no greater than the right of any general unsecured
creditor of the Company.




16.       Effective Date.  The MICP has been adopted by the Board of Directors
and is effective as of April 13, 2020.




*     *     *     *     *




- 4 -

--------------------------------------------------------------------------------